* Head-note by CLARK, J.
When this case was reached on the regular call of the docket, it appeared that the printed copies of the record, required by Rule 28 of the Rules of this Court, had not been filed. Thereupon, the appeal was dismissed.
The appellant, on five days' notice of his motion, required by Rule 29, seeks now to have the appeal reinstated on the docket. As stated by the Court in Horton v. Green, 104 N.C. 400, the rule   (40) requiring printed copies of certain parts of the record is a very reasonable one, and has been rendered necessary for the more careful *Page 60 
and prompt consideration of causes by the steadily increasing volume of business brought to this Court. The rule will be strictly adhered to. Though an appeal dismissed for failure to print the record in the cases, and to the extent designated, will, in a proper case, be reinstated, on motion, after giving the required notice, this will only be done upon goodcause shown.
In the present case, the appellant filed an affidavit, setting out that the record was printed as required, and that the requisite number of copies was not filed in time, by reason of conversations with the opposite counsel below, which led him to understand that the appeal would be passed over when reached and not called for argument at this term. This is not denied, and makes out a case which entitles the appellant to have his appeal reinstated, and it is so ordered.
Motion allowed.
Cited: Smith v. Summerfield, 107 N.C. 581; Edwards v. Henderson,109 N.C. 84; Carter v. Long, 116 N.C. 47; Wiley v. Mining Co., 117 N.C. 491.